Citation Nr: 1739507	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  11-28 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

R. E. Trotter, Associate Counsel


INTRODUCTION

The appellant served on active duty in the United States Army during the Vietnam Era, from September 1970 until January 1971.  He served in a reserve status for a time thereafter.  He was stationed in Fort Sill, Oklahoma.

The matter before the Board of Veterans' Appeals (Board) is an appeal of a July 2009 rating decision of the Chicago, Illinois Regional Office of the Department of Veterans' Affairs (VA).  This ratings decision denied service connection for both tinnitus and hearing loss.  The appellant submitted a Notice of Disagreement disputing the finding of only the tinnitus claim.

In his September 2011 VA Form 9, substantive appeal, the appellant requested the opportunity to testify at a hearing before a member of the Board.  The appellant testified at a video conference hearing before the undersigned on May 9, 2017.  The transcript of the hearing is associated with the record. 

The issue of whether documentation has been submitted sufficient to reopen a claim of service connection for bilateral hearing loss has been raised by the record in the appellant's September 2011 VA Form 9, substantive appeal, in which he requests to appeal his hearing loss claim.  This may be considered an implied request for reopening.  As this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A thorough review of the record indicates that further development is warranted prior to adjudicating the appellant's claim.

The appellant contends that service connection is warranted for tinnitus.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

With regard to the first element, the existence of a present disability, the appellant testified at his hearing before the Board that he currently has tinnitus and that it has been ongoing for the last 43 years.  A lay person is capable of observing tinnitus, and there is no current evidence that the appellant is not competent to report his symptoms.  Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).

The evidence of record is consistent with finding that the appellant had in-service exposure to noise.  The appellant's discharge documentation indicates that he was assigned to the infantry of the United States Army, stationed at Fort Sill, Oklahoma.  The appellant reported six years of extensive military noise exposure during his December 1989 audiological evaluation.  

Additional development of the record is required in order to determine whether a nexus exists between the appellant's tinnitus and his service.  The appellant testified that he initially noticed tinnitus while stationed at Fort Sill, Oklahoma, during training.  He further testified that his duties included firing Howitzer's for extended periods of time.  The appellant testified that he complained of tinnitus while he was in active service and sought medical care for tinnitus prior to his release from active Reserves in 1976.

In the December 1989 audiological examination, the appellant reported that he had symptoms of tinnitus for approximately 15 years, dating into the 1970's, the time period consistent with the appellant's service in both Active Duty for Training (ACDUTRA) and Inactive Duty for Training (INACDUTRA).  Also supporting the appellant's assertion of tinnitus prior to his discharge from the Reserves, the appellant's treating physician, L. E. M. M.D., authored a letter reporting that the appellant had been his patient for a number of years, further specifying that the appellant had ongoing symptoms of tinnitus since 1974.  Dr. M. further wrote that the appellant reported being exposed to military noise exposure, including arterial fire during service.

In June 2011, the appellant underwent a VA examination.  The examiner opined that the appellant's tinnitus is less likely than not the result of the appellant's in-service noise exposure while performing duty in the Field Artillery.  In rendering this opinion, the examiner relied upon the lack of evidence of tinnitus found in the appellant's service treatment records, lack of evidence of tinnitus prior to 1989, and reported occupational and recreational noise exposure after his service exposure.  

The Board finds that the VA examination is inadequate.  The examiner did not address or consider the appellant's subjective statements that the tinnitus began during his active service, which the appellant is competent to assert.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Additionally, while the examiner reviewed the December 1989 audiological examination, the opinion did not address how his occupation as a police officer was proximately causal to the appellant's hearing loss, given that he began work as a law enforcement officer ten years after his 1989 audiological evaluation, which has the first evidenced reports of tinnitus.  The examiner considered that tinnitus began in 1974, after the appellant was discharged from active duty.  However, the appellant was not discharged until 1976 from active Reserves and testified to seeking medical assistance prior to this discharge.  The opinion also failed to consider the assertion of Dr. M. that the appellant's tinnitus dated back to 1974. 

As the appellant is contending that his tinnitus is due to acoustic trauma, the distinction between whether the appellant's tinnitus was caused during ACDUTRA or INACDUTRA is not crucial in this case, because the regulations provide for service connection for an injury (i.e., acoustic trauma) incurred during either type of duty training.  See 38 U.S.C.A. §§ 101 (21), (22), (23), (24) (West 2014); 38 C.F.R. §§  3.6 (a), (c)(1), (d) (2016).

As such, the record does not contain an adequate analysis of any causal nexus between the appellant's asserted in-service acoustic trauma and his tinnitus.  As such, an addendum opinion should be obtained to assess the etiology of his tinnitus.

While on remand, appropriate efforts must be made to obtain any further records identified and authorized for release by the appellant.  Also, the appellant's periods of ACDUTRA and INACDUTRA should be verified and any associated service records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1. Appropriate efforts should be made to obtain and associate with this case file any outstanding VA medical records.

2.  Appropriate efforts should be made to verify the appellant's periods of ACDUTRA and INACDUTRA.

3.  Appropriate efforts should be made to obtain and associate with this case file any outstanding service department records, including but not limited to periods of active Reserves from 1971 through 1976.

If the appellant's outstanding service department records are unable to be obtained, the attempt and inability to obtain these records should be documented in the record.

4.  Contact the appellant and request that he submit an authorization for any outstanding private treatment records.  Appropriate efforts should be made to obtain every private treatment record authorized for release.

If the additional records are unable to be obtained, the attempt and inability to obtain these records should be documented in the record.

5.  After any additional records are associated with the claims file, obtain an addendum opinion from the examiner who provided the June 2011 VA examination, or another appropriate medical professional if the examiner is unavailable, to determine the nature and etiology of any current tinnitus.  If the examiner determines that evaluation of the Veteran is necessary, such should be arranged.  The electronic claims file must be made available to and reviewed by the examiner.  If the reviewer determines that an additional examination of the appellant is necessary to provide a reliable opinion, such an examination should be scheduled.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current tinnitus is causally or etiologically related to the appellant's military service, including asserted noise exposure therein (i.e., did in-service noise exposure cause the appellant to experience immediate and/or continuing tinnitus).
 
It should be noted that the appellant is competent to attest to observable symptomatology.  The examiner's attention is invited to the appellant's statements concerning the onset of his claimed disabilities.  The examiner is reminded that a medical opinion based solely on the absence of documentation in the record or that does not take into account the appellant's reports of symptoms and history is inadequate.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation

The examiner must provide a rationale for any proffered opinion.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

6.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the appellant, he and his representative should be furnished an SSOC which addresses all evidence associated with the claims file since the last Statement of the Case.  The appellant and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






